                                                                                                 Case 2:17-cv-01772-RFB-PAL Document 98 Filed 07/20/20 Page 1 of 2


                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                                 E-mail: diana@kgelegal.com
                                                                                             2   JACQUELINE A. GILBERT, ESQ.
                                                                                                 Nevada Bar No. 10593
                                                                                             3   E-mail: jackie@kgelegal.com
                                                                                                 KAREN L. HANKS, ESQ.
                                                                                             4   Nevada Bar No. 9578
                                                                                                 E-mail: karen@kgelegal.com
                                                                                             5   KIM GILBERT EBRON
                                                                                                 fka Howard Kim & Associates
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                                UNITED STATES DISTRICT COURT
                                                                                            10                                        DISTRICT OF NEVADA
                                                                                            11   DITECH FINANCIAL LLC,                             Case No.: 2:17-cv-01772-RFB-PAL
                                                                                            12                          Plaintiff,
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                                     STIPULATION AND ORDER TO
KIM GILBERT EBRON




                                                                                            13   vs.                                                 EXTEND TIME TO FILE RESPONSE TO
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                     DITECH FINANCIAL LLC’S MOTION
                                                                                            14   SFR INVESTMENTS POOL 1, LLC, a                      FOR RENEWED SUMMARY JUDGMENT
                                                                                                 Nevada limited liability company; DESERT            [ECF No. 93]
                                                                                            15   GREENS HOMEOWNERS ASSOCIATION,
                                                                                                 a Nevada non-profit cooperative corporation,        (First Request)
                                                                                            16
                                                                                                                    Defendants.
                                                                                            17

                                                                                            18          Plaintiff, Ditech Financial LLC (“Ditech”), and Defendant, SFR Investments Pool 1, LLC
                                                                                            19   (“SFR”), and Defendant Desert Greens Homeowners Association (the “Association”) by and
                                                                                            20   through their counsel of record, hereby stipulate and agree as follows:
                                                                                            21          On June 29, 2020, Ditech filed and served its Renewed Motion for Summary Judgment
                                                                                            22   [ECF No. 93]. SFR’s counsel requested a one-week extension of the current deadline as the
                                                                                            23   response to the motion may have to include issues raised by intervening decisions from the
                                                                                            24   appellate courts as well as other substantial issues. The parties are in agreement to extend the
                                                                                            25   deadline for SFR to respond to the Bank’s Motion for Summary Judgment due to the above
                                                                                            26   reasons. This is the parties’ first request. This request is made in good faith and is not for purposes
                                                                                            27   of delay or prejudice to any other party.
                                                                                            28   …

                                                                                                                                                  -1-
                                                                                                 Case 2:17-cv-01772-RFB-PAL Document 98 Filed 07/20/20 Page 2 of 2



                                                                                             1          Based on the foregoing, IT IS HEREBY STIPULATED AND AGREED that the deadline

                                                                                             2   for SFR to file its Response to the Ditech’s Renewed Motion for Summary Judgment [ECF No.

                                                                                             3   93] shall be extended to July 27, 2020.

                                                                                             4     DATED this 20th day of July, 2020.                     DATED this 20th day of July, 2020.

                                                                                             5     WRIGHT, FINLAY & ZAK, LLP                              KIM GILBERT EBRON

                                                                                             6     /s/ Christina V. Miller                                /s/ Jacqueline A. Gilbert
                                                                                                   Christina V. Miller, Esq.                              Diana S. Ebron, Esq.
                                                                                             7     Nevada Bar No. 12448                                   Nevada Bar No. 10580
                                                                                                   7785 W. Sahara Ave., Suite 200                         Jacqueline A. Gilbert, Esq.
                                                                                             8     Las Vegas, NV 89117                                    Nevada Bar No. 10593
                                                                                                   Attorneys for Plaintiff, Ditech Financial LLC          Karen L. Hanks, Esq.
                                                                                             9                                                            Nevada Bar No. 9578
                                                                                                                                                          7625 Dean Martin Drive, Suite 110
                                                                                            10                                                            Las Vegas, Nevada 89139
                                                                                                                                                          Attorneys for Defendant, SFR Investments
                                                                                            11                                                            Pool 1, LLC
                                                                                            12     DATED this 20th day of July, 2020
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13     LEACH JOHNSON SONG & GRUCHOW
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14     /s/ Ryan W. Reed
                                                                                                   Sean L. Anderson
                                                                                            15     Nevada Bar No. 7259
                                                                                                   Ryan W. Reed
                                                                                            16     Nevada Bar No. 11695
                                                                                                   8945 W. Russell Road, Suite 330
                                                                                            17     Las Vegas, Nevada 89148
                                                                                                   Attorneys for Defendant Desert Greens
                                                                                            18     Homeowners’ Association
                                                                                            19

                                                                                            20                                                    ORDER
                                                                                            21          IT IS SO ORDERED.
                                                                                            22          DATED this 20th        day of      July          , 2020.
                                                                                            23                                                         _________________________________
                                                                                                                                                    ________________________________
                                                                                            24                                                         U.S. DISTRICT
                                                                                                                                                    RICHARD          JUDGE
                                                                                                                                                               F. BOULWARE,    II
                                                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                                            25
                                                                                                                                                    DATED this
                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                                   -2-
